15 F.3d 1095NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, ex. rel.;  Mary Ann E. ROHAN,Plaintiff/Appellants,v.Robert John NEWBERT;  Litton Industries, Inc.;  LittonGuidance & Control Systems, Defendants,andLitton Systems, Inc., Defendant/Appellee.
No. 92-55546.
United States Court of Appeals, Ninth Circuit.
Dec. 9, 1993.

1
Before:  HALL, WIGGINS, and LEAVY, Circuit Judges

ORDER

2
This case is hereby resubmitted for decision effective December 7, 1993.


3
On October 22, 1993, this Court requested Donnaire Faulkner to make by November 15, 1993, "a proper evidentiary showing that she is the personal representative" of the estate of Mary Ann Rohan pursuant to Federal Rule of Appellate Procedure 43(a).  Faulkner has neither made such a showing nor requested additional time to do so.


4
In a response filed September 13, 1993, the United States indicated that it will not intervene in this action.  Accordingly, the Court hereby dismisses this appeal.


5
APPEAL DISMISSED.